Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Friend on 7/5/2022.

The application has been amended as follows: 
Claim 22 is canceled.
The Specification should be amended as follows:
[0067]  A further embodiment of the disclosure is illustrated in Fig. 7. In Fig. 7, the
prosthetic heart valve 70 is shown in an arrangement for replacement or repair of a native
heart valve, together with a loop-shaped support 41. An outer segment 32 of the loop-shaped
support 41 is positionable towards surrounding valve tissue of a native heart
valve. Furthermore, as can be seen from the figure, an outer surface 7 4 of the prosthetic
heart valve 70 is positionable towards an inner segment 34 of the loop-shaped support
41 so as to prevent paravalvular leakage or regurgitation between the prosthetic heart
valve 70 and the surrounding valve tissue of the native heart valve. The inner segment
34 is adapted for receiving a radially expandable prosthetic heart valve 70, and the loop-shaped
support 41 is radially rigid, i.e. rigid in a radial direction, for preventing an
expansion of the prosthetic heart valve 70 beyond the inner segment 34. However, the
expandable prosthetic heart valve 70 will expand as far as it can in order to reach its
normal expanded state, when it is expanded during delivery. Thus, the outer surface 7 4
of the prosthetic heart valve 70 will be tightly positioned towards an inner segment 34 of
the loop-shaped support 41. Thereby the area between the prosthetic heart valve 70 and
the loop-shaped support 41 is sealed. In Fig. 7, the loop-shaped support 41 is depicted
as a round circle-shaped support having no free end. However, in other embodiments, the loop-shaped support 41 may be helically or coil-shaped as depicted in figures 3b-5.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Seguin (US 20120016464) and Keranen (WO 2008/058940 A1), do not disclose a helical shaped heart valve support devices comprising a closed loop with no free ends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774